Citation Nr: 0519780	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  02-10 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran/appellant


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1948 to 
November 1952, and served in the United States Army Reserve 
from July 1957 to October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's application 
to reopen a claim of entitlement to service connection for 
hypertension because new and material evidence had not been 
presented.

In June 2003, the veteran had a hearing before the 
undersigned Board member at the RO. 


FINDINGS OF FACT

1.  In a March 1998 rating decision, the RO denied the 
veteran's claim for service connection for hypertension.  The 
veteran attempted to reopen his claim, but the denial of his 
claim was continued by a December 1999 rating decision.  The 
veteran did not appeal.

2.  Evidence received since the December 1999 rating decision 
is new, relevant to the matter for consideration, and so 
significant that it must be considered with all the evidence 
of record in order to fairly adjudicate the appeal.

3.  The veteran has hypertension.

4.  The competent medical evidence fails to link the 
veteran's hypertension with his time on either active duty or 
active duty for training.



CONCLUSIONS OF LAW

1.  The December 1999 rating decision denying service 
connection for hypertension is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004). 

2.  Evidence received since the December 1999 rating decision 
is new and material; therefore, the claim for service 
connection for hypertension is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2004).

3.  The criteria for service connection for hypertension have 
not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The veteran's attempt to reopen his claim of entitlement to 
service connection for hypertension was denied by a December 
1999 rating decision.  The veteran did not appeal that 
decision, and it became final.  See 38 U.S.C.A. § 7105(c); 38 
C.F.R. §§ 3.104, 20.202, 20.302(b), 20.1103.  However, a 
previously denied claim may be reopened by the submission of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 
C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.  

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.  (The 
regulation defining "new and material evidence" was 
amended, applying only to applications to reopen final claims 
received on or after August 29, 2001; because the veteran's 
application was filed prior to August 29, 2001, the amended 
version of the regulation does not apply.)

In Hodge v. West, the United States Court of Appeals for the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it contributed to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  155 F.3d 
1356, 1363 (Fed. Cir. 1998).  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

A review of the record reveals that while the veteran's 
hypertension claim was denied by a February 2001 rating 
decision for lack of new and material evidence; it appears 
the decision review officer's (DRO) statement of the case 
(SOC) in March 2002, while not explicitly addressing whether 
new and material evidence had been submitted, discussed the 
evidence before denying the claim.  As such, it appears that 
the DRO implicitly reopened the claim.  

Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  

In support of his application to reopen his claim of 
entitlement to service connection for hypertension, the 
veteran testified before the Board that he had received 
treatment for hypertension while on active duty.  In 
particular, the veteran stated that he broke his foot while 
in service, and, while hospitalized for the foot, he was 
treated with medication for hypertension in 1950.  The 
veteran also testified that five years after being discharged 
from active duty he was inducted into the Army reserves at 
which time his blood pressure was normal.  However, the 
veteran indicated that while in the reserves, his blood 
pressure began fluxuating again on account of the stress 
caused by being a platoon leader.  The veteran indicated that 
in 1958 he was given an examination and medication, 
presumably for hypertension, and that whenever he needed more 
medicine, he would go see the nurse.  

Supporting his testimony, the veteran also submitted medical 
treatment records from his time in the reserves.  Of 
particular note, the report from a physical examination 
conducted in August 1958 in regards to active duty for 
training contained a diagnosis of hypertension.  

The Board presumes the veteran's testimony to be credible for 
the purposes of determining whether to reopen the claim.  
Accordingly, the Board finds that the veteran's testimony 
shows evidence of the onset of hypertension while on active 
duty for training, which is supported by the medical evidence 
of record. 

Therefore, new and material evidence having been submitted, 
the claim of entitlement to service connection for 
hypertension is reopened.

II.  Service Connection

The Board notes at the outset of this decision that there is 
no prejudice to the veteran in deciding his claim at this 
time; because, as noted above, the DRO adjudicated this case 
on the merits, and, as such, due process concerns are not 
raised by the Board's adjudication of this matter.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  The 
term "active military, naval or air service" is further 
defined as (1) active duty or a period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and (2) any period of inactive duty training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty.  See 
38 U.S.C.A. § 101(24).  Service connection for a person on 
inactive duty is permitted only for injuries, not diseases, 
incurred or aggravated in the line of duty.  See Brooks v. 
Brown, 5 Vet. App. 484, 485 (1993).
The mere fact of a training injury is not enough; there must 
be evidence of a chronic disability resulting from that 
injury.  

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

In support of his claim of entitlement to service connection 
for hypertension, the veteran submitted numerous medical 
records both from his time on active duty and from his time 
in the reserves.  The veteran also provided testimony at a 
hearing before the Board.

A review of the veteran's medical files fails to uncover any 
mention of hypertension while the veteran was on active duty.  
The veteran testified that he took medication for 
hypertension while hospitalized on active duty, and that, 
after being discharged from the hospital, he went to the 
medical officer for additional hypertension medication.  
While lay evidence is acceptable to prove the occurrence of 
an injury during active duty or symptomatology over a period 
of time when such symptomatology is within the purview of or 
may be readily recognized by lay persons; lay testimony is 
not competent to prove a matter requiring medical expertise, 
such as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As 
such, the mere statement by the veteran that he was taking 
medicine for hypertension without medical corroboration is 
insufficient to prove that he actually had hypertension while 
on active duty.  A review of the veteran's separation 
physical in October 1952 revealed that the veteran's blood 
pressure was normal.  Furthermore, the veteran on his medical 
history survey indicated that he had never had high blood 
pressure, and the medical officer indicated that the 
veteran's heart was normal.

Accordingly, the Board finds that the evidence fails to show 
that the veteran's hypertension was caused by active duty.
 
With regard to his time in the Army Reserves, the veteran 
testified that his blood pressure was normal at induction 
into the reserves; but that once he was in the reserves, he 
was placed in charge of a platoon, causing him elevated 
levels of stress for which he was given medication.  The 
veteran also indicated that he served as a chaplain while in 
the reserves, causing him to spend considerable time in the 
medical unit tending to the sick and injured, which also 
produced considerable stress.  In support of his contentions, 
the veteran submitted a report from an active duty for 
training physical in August 1958, which noted hypertensions 
in the defects and diagnoses section.  However, the report 
does not contain any indication that the hypertension was 
caused by active duty for training.  A review of the 
veteran's claims file similarly fails to uncover a diagnosis 
of record by a physician indicating that the veteran incurred 
or aggravated his hypertension while on active duty for 
training.  As such, the mere detection of hypertension while 
on active duty for training is not sufficient to demonstrate 
that his hypertension was incurred in service.

In an effort to assist the veteran in substantiating his 
claim, the Board extensively questioned the veteran at his 
hearing in an effort to help locate verifying records, and 
then remanded the veteran's claim in an attempt to locate 
missing treatment records from the veteran's reserve service, 
as well as additional treatment records from VA hospitals in 
Georgia and Arkansas for the period directly after reserve 
service.  Unfortunately, responses came back from the 
National Personnel Records Center (NPRC), and from the 
various hospitals, indicating that no records had been found 
in response to the specific inquiries.     

While the veteran testified that he had hypertension both 
while on active duty, and while in the Army Reserves, the 
only medical indication supporting his contention is a note 
that he had hypertension on a physical given presumably at 
entry into active duty for training in 1958.  There is no 
medical opinion of record that indicates that the 
hypertension began while the veteran was on active duty for 
training, was caused by the training, or was aggravated by 
the training.  Without a medical opinion linking the 
veteran's hypertension with his time in active duty for 
training, the elements necessary to grant service connection 
for a disability have not been established.  As such, the 
Board finds that the veteran is not entitled to service 
connection for hypertension, and there is no reasonable doubt 
to be resolved, as the preponderance of evidence is against 
the veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1991).

III.  Veterans Claims Assistance Act Compliance

The VCAA imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

The Board notes that a letter was sent to the veteran in 
April 2004, informing him of the VCAA elements, listed above.  
This letter fully provided notice of elements (1), (2), (3), 
and (4).  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
With regard to element (4), the Board notes that the RO's 
letter specifically requested that the veteran send any 
additional information or evidence that he felt would support 
his claim, and told him where to send it.  Unfortunately, the 
letter was delivered after the RO's initial decision in 
December 2001 that is the basis for this appeal.  

Nevertheless, given the totality of the circumstances as 
discussed below, the Board finds that the failure to provide 
timely notice amounts to harmless error, as it did not 
prejudice the veteran or deny him with a meaningful 
opportunity to participate effectively in the processing of 
his complaint.  See Mayfield, 19 Vet. App. at 128-29.

Aside from the rating decision on appeal, the SOC and the 
supplemental SOC (SSOC) each provided the veteran with 
specific information as to why this particular claim was 
being denied, and of the evidence that was lacking; and the 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.  Furthermore, the March 2002 
SOC supplied the veteran with the entire text of 38 C.F.R. 
§ 3.159.  As such, the Board finds that the veteran was fully 
informed of the four elements of the VCAA.  
	
The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  This assistance includes making 
reasonable efforts to obtain relevant records that a claimant 
identifies and providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  

With respect to the VA's duty to assist, VA has sought to 
acquire records from all of the sources identified by the 
veteran, including the NPRC, VMAC Little Rock, and VMAC 
Decatur.  The veteran was also extensively questioned by the 
Board at his hearing in an effort to determine what records 
might exist that would help in substantiating his case.  As 
such, the Board is not aware of a basis for speculating that 
any other relevant private or VA treatment records exist that 
have not been obtained.

The veteran has been afforded the opportunity to submit 
additional evidence, after being told what the evidence must 
show.  Accordingly, the Board finds that remand for further 
action in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case, when 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims." Livesay v. Principi, 15 
Vet. App. 165, 178 (2001).  As such, the Board finds that VA 
has satisfied its duty to notify and to assist the veteran, 
and no further action is necessary to meet the requirements 
of the VCAA and the applicable implementing regulations.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for hypertension is 
reopened.

Entitlement to service connection for hypertension is denied.


	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


